Title: 1760. Novr. 26th Wednesday.
From: Adams, John
To: 


       Night before Thanksgiving.—I have read a Multitude of Law Books—mastered but few. Wood. Coke. 2 Vols. Lillies Abridgment. 2 Vols. Salkeld’s Reports. Swinburne. Hawkins Pleas of the Crown. Fortescue. Fitzgibbons. Ten Volumes in folio I read, at Worcester, quite thro—besides Octavos and Lesser Volumes, and many others of all sizes that I consulted occasionally, without Reading in Course as Dictionaries, Reporters, Entries, and Abridgments, &c.
       I cannot give so good an Account of the Improvement of my two last Years, spent in Braintree. However I have read no small Number of Volumes, upon the Law, the last 2 Years. Justinians Institutes I have read, thro, in Latin with Vinnius’s perpetual Notes, Van Muydens Tractatio Institutionum Justiniani, I read thro, and translated, mostly into English, from the same Language. Woods Institute of the Civil Law, I read thro. These on the civil Law; on the Law of England I read Cowells Institute of the Laws of England, in Imitation of Justinian, Dr. and student, Finch’s Discourse of Law, Hales History, and some Reporters, Cases in Chancery, Andrews &c. besides occasional searches for Business. Also a general Treatise of naval Trade and Commerce, as founded on the Laws and Statutes. All this series of Reading, has left but faint Impressions, and a very Imperfect system of Law in my Head.
       I must form a serious Resolution of beginning and pursuing quite thro, the Plans of my Lords Hale, and Reeve. Woods Institutes of common Law I never read but once, and my Ld. Coke’s Commentary on Littleton I never read but once. These two Authors I must get, and read, over and over again. And I will get em too, and break thro, as Mr. Gridly expressed it, all obstructions.
       Besides, I am but a Novice in natural Law and civil Law. There are multitudes of excellent Authors, on natural Law, that I have never read, indeed I never read any Part of the best authors, Puffendorf and Grotius. In the Civil Law, there are Hoppius, and Vinnius, Commentators on Justinian, Domat, &c. besides Institutes of Cannon and feudal Law, that I have to read.
       Much may be done in two Years, I have found already. And let it be my Care, that at the End of the next two Years I be better able to shew that no Time has been lost than I ever have been yet.
       Let me practice the Rule of Pythagoras.
       
        Μηδ᾽ ὕπνον μαλακοῖσίν έπ᾽ ὄμμασι προσδέξασθαι
         πρίν τῶν ἡμερινῶν ἔργων τρὶς ἕκαστον επελθεῖν 
        πη παρεβην; τί δ᾽ερεξα; τι μοι δεον οὐκ ετελεσθη;
       
       
       Thus let me, every night before I go to bed, write down in this Book, what Book of Law, I have read.
      